Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I – claims 1-15 in the reply filed on 3/15/22 is acknowledged.  The traversal is on the ground(s) that while the Examiner asserts conclusionary statements regarding the apparatus being able to be used in another materially different process of functioning as a reaction chamber for a particle agglutination immunoassay, the Examiner has not provided sufficient evidence or support for such statement. This is not found persuasive. 
MPEP 803 – Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases. 
MPEP 806.05(e) - The burden is on the examiner to provide reasonable examples that recite material differences.
If applicant proves or provides convincing argument that there is no material difference or that a process cannot be performed by hand (if examiner so argued), the burden is on the examiner to document another materially different process or apparatus or withdraw the requirement.
Per MPEP 803, the Examiner has provided a reasonable example of a materially different process that the claimed apparatus can be used to practice and there is no requirement for supporting documentation at this time since, per MPEP 806.05(e), Applicants have not proved or provided convincing argument(s) that the alternative materially different process posited by the Examiner cannot be performed by the claimed apparatus. 
The requirement is still deemed proper and is therefore made FINAL. Claim 16 is withdrawn from consideration. 

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	EPO 18161240.9 has been received but it is noted there is no translation of the document. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is vague. In line 2, the recitation of “the end side” lacks antecedent support. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


8.	Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagels et al (EP 0 720 020 A1; Date of publication: 7/3/1996; herein referred to as Pagels) in view of Dirla et al (US 8,107,066; Patent Date: 1/31/2012; herein referred to as Dirla).  
Pagels discloses an apparatus and method for reducing the amount of dried blood sample required for performing standard Western Blot testing, particularly for detection of HIV-1 virus. The apparatus comprises a tray (10) having an upper surface (14). The upper surface has at least one trough (26) formed therein. The trough comprises side walls and a bottom surface which form a dried blood spot (DBS) receptacle area (28) and an adjacent Western Blot strip receptacle (30) therein. The trough is also suitable for containing the dried blood spot, a Western Blot strip, and liquid buffer (See Cols. 3-5, and Figure 1). 
With respect to claim 1, the trough (26) has an indentation open toward a top end (top of trough) that extends along a longitudinal direction of the trough and has a bottom which bounds the indentation toward a lower end of the trough. The Western Blot strip receptacle (30) portion of the trough is considered a “first receiving area” that receives an elongated test strip (i.e. a Western Blot strip). DBS receptacle area (28) is considered a “second receiving area” that is in fluidic communication with the “first receiving area”, wherein as shown in Fig. 1, has a bottom width that is greater than the width of “first receiving area”. 
With respect claim 2, Pagels teaches that the Western Blot strip has a back side that is situated on the bottom of the “first receiving area” and has a front side that has at least one analytical reagent. Col. 1 teaches that Western Blot strips for detection of HIV-1 virus has HIV proteins on the strips (i.e. an analytical reagent). 
With respect to claim 3, Figs. 2 and 4a of Pagels show a continuously constant bottom height along the entire trough – first receiving area to the second receiving area. 
With respect to claim 5, the DBS receptacle area (28) (“second receiving area”) of Pagel is situated at an end region of incubation trough (26). 
With respect to claim 7, the DBS receptacle area (28) in Fig. 1 of Pagels has a transition area that is adjacent to the first receiving area (30) with a curvature that narrows as it approaches the first receiving area (30). 
With respect to claim 12, Fig. 1 of Pagels shows a tray (10) with a plurality of incubation troughs (26). 
With respect to claim 13, Fig. 1 of Pagels shows the plurality of incubation troughs (26) as being positioned parallel to each other. 
With respect to claim 15, Pagels teaches a system comprising an incubation trough and at least one test strip with at one analytical reagent. 
Pagels differ from the instant invention in failing to teach the walls of first receiving area (30) are slanted from the top to the bottom such that the first receiving area (30) narrows from the top toward the bottom or a conical cross sectional shape. 
Dirla teaches an incubation tray with troughs that can hold test strips for diagnostic testing. Figure 1 shows the troughs to have walls that slant/tapered from the top to the bottom such that each trough narrows from the top toward the bottom. This tapering arrangement provides for a reduction in interfering reflections and other optical irritations when the test strip in the trough is optically analyzed (Col. 2, lines 18-36). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to taper, as taught by Dirla, the walls of the Western Blot strip receptacle (30) portion of the trough (“first receiving area”) in the tray Pagel because tapering the walls provides the advantage of improved optical analysis of the Western Blot strips in the “first receiving area”. Pagel teach that an ELISA is an assay format on the Western Blot strips (Col. 1) where the enzyme label signal is detected. Detection of the signal optically would be improved with the tapered walls. A person of ordinary skill in the art reasonably would have expected success because both Pagel and Dirla are directed to trays with troughs that are for holding and incubating test strips with samples and assay reagents. 
	With respect to claims 8 and 9, although Pagel does not teach the specific widths of the first receiving area (Western Blot strip receptacle (30)) and second receiving area (DBS receptacle area (28)) recited in claims 8 and 9, it has been long settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since Applicant has not disclosed that the specific limitations recited in instant claims 8 and 9 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the widths of the first receiving area (Western Blot strip receptacle (30)) and second receiving area (DBS receptacle area (28)) disclosed by Pagel by normal optimization procedures known in the test strip incubation tray art. 
	With respect to claims 10 and 11, although Pagel and Dirla do not teach the specific tapering angles of the walls of the first receiving area (Western Blot strip receptacle (30)) recited in claims 10 and 11, it has been long settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since Applicant has not disclosed that the specific limitations recited in instant claims 10 and 11 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable tapering angles of the walls of the first receiving area (Western Blot strip receptacle (30)) by normal optimization procedures known in the test strip incubation tray art.
	With respect to claim 14, although Pagel does not teach the specific spacing between each trough recited in claim 14, it has been long settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since Applicant has not disclosed that the specific limitations recited in instant claim 14 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable spacing between each trough by normal optimization procedures known in the test strip incubation tray art. 

Allowable Subject Matter
9.	Claim 6 is free of the prior art of record because the prior art does not teach nor make obvious an incubation trough with the specific limitations recited in claim 6 in combination with claim 1. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following references teach test strip incubation trays with troughs; however, the troughs have a uniform shape and are not separated into first and second receiving areas: 
	US 2015/0301035 A1
	US 2016/0097724 A1
	US 2017/0225170 A1

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



6/18/2022